DETAILED ACTION


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionescu et al. (US Pub. No. 2013/0018726 A).
Regarding claim 12, Ionescu discloses, a shipping package, comprising: a) individual features detectable by a camera-based image detection; (See Ionescu ¶16, “Package 30 is a physical package to be delivered to receiver D. For example, package 30 may represent a gift that Henry wishes to send to his wife, Wilma. In the example of FIG. 1, package 30 is delivered with a communication tag 32. Communication tag 32 provides a mechanism for delivering personalized message to receiver D. In one example embodiment, communication tag 32 is a two-dimensional barcode, such as a QR code.”)
and b) the individual features including assigned digital content detectable and displayable using a mobile communication unit.  (See Ionescu ¶45, “At step 330, the physical package is delivered to the intended recipient with a QR code containing the URL. At step 340, the intended recipient scans the QR code and retrieves the webpage using the URL.” Further see Ionescu ¶16, “In situations in which the QR code is being scanned by a smart phone, the contents of the QR code may be interpreted by a mobile application running on the smart phone. In some scenarios, based on the content of the QR code, the device scanning the QR code can navigate to an URL embedded in the QR code to access content including but not limited to media files.”)

Regarding claim 18, Ionescu discloses, the shipping package according to claim 12, wherein the assigned digital content is done centrally. (See Ionescu ¶48, “For example, API logic 422a may use the API of the cloud service provider 402 to upload a message 42 from a customer to memory 418, to associate a message 42 from a customer with a particular QR code, to retrieve feedback information, or to provide or retrieve other information.”)

Regarding claim 19, Ionescu discloses, the shipping package according to claim 12, wherein the assigned digital content is detectable by a sender via a mobile communication unit. (See Ionescu ¶41, “In some embodiments, the application may include a QR code scanner. The QR code scanner may scan a QR code that may contain a URL or a unique number. The scanned information may be used to communicate with order processor B. In some embodiments, the smart phone application may include the ability to record message 42 and upload it to order processor B. In some instances, the smart phone application may communicate with order processor B to determine if the user is the sender or the recipient. For example, order processor B may track the number of times that a QR code is accessed. The smart phone application may also be able to display message 42 or otherwise present information to the user.”)

Regarding claim 20, Ionescu discloses, the shipping package according to claim 12, wherein the individual features have multiple parts that are respectively intended for different groups of recipients, so that the multiple parts with respectively assigned digital content is only detectable for the respective groups of recipients. (See Ionescu ¶43, “In some embodiments, the administrator may be identified by scanning one QR code while the intended recipient scans a different QR code. Both QR codes may be associated with the same message 42, the first QR code allows changes to message 42, the second QR code allows message 42 to be downloaded or viewed.”)

Regarding claim 21, Ionescu discloses, the shipping package according to claim 20, wherein: a) a first part of the individual features is intended for a shipping company; c) a second part of the individual features is intended for the recipient; (See Ionescu ¶43, “In some embodiments, the administrator may be identified by scanning one QR code while the intended recipient scans a different QR code.”)
b) the digital content of the first part of the individual features is detectable by the shipping company; (See Ionescu ¶42-43, “In some instances, the first time a QR code is scanned, order processor B may recognize that the user performing the scanning is to be the author of message 42. Order processor B may then prompt the user to record or upload a personal message. This may include an audio message, a video message, a picture message, or a text message. In some embodiments, the user uploading message 42 may be an administrator.”)
and d) the digital content of the second part of the individual features is detectable by the recipient.  (See Ionescu ¶45, “At step 330, the physical package is delivered to the intended recipient with a QR code containing the URL. At step 340, the intended recipient scans the QR code and retrieves the webpage using the URL.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US Pub. No. 2013/0018726 A) in view of Blocker (US Pub. No. 2009/0188210 A1).
Regarding claim 13, Ionescu discloses, the shipping package according to claim 12, but he fails to disclose the following limitations.
However Blocker discloses, wherein the shipping package includes outer sides and the individual features detectable by the camera-based image detection are located on at least one of the outer sides. (See Blocker ¶36, “In various embodiments, the case 10 may include printed indicia 36 on the outer surface 12 and/or the inner surface 14. For example, the printed indicia 36 may include the bar code 16. …  In various embodiments, some of the printed indicia 36 may be applied to the cases by the case manufacturer and/or the case printer and some of the indicia 36 may be applied by the absorbent article manufacturer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inner and outer indicia on a case as suggested by Blocker to Ionescu’s code on a package using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order that the code is easily accessible from multiple points.

Regarding claim 14, Ionescu discloses, the shipping package according to claim 12, the shipping package includes inner sides and the individual features detectable by the camera-based image detection are located on one of the inner sides. (See the rejection of claim 13 as it is equally applicable for claim 14 as well.)

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US Pub. No. 2013/0018726 A) in view of Hattrup et al. (US Pub. No. 2018/0025185 A1).
Regarding claim 15, Ionescu discloses, the shipping package according to claim 12, but he fails to disclose the following limitations.
However Hattrup discloses, wherein the shipping package includes a roll material or a cut-out and the individual features are previously applied to the roll material or the cut-out even before the shipping package is produced. (See Hattrup ¶361, “FIG. 29 illustrates one embodiment of a system 951 for printing individual QR codes on a continuous web 705 from which individual consumer product packages are formed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the printing QR codes on a continuous web as suggested by Hattrup to Ionescu’s package that has a QR code using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because it is an efficient and low cost way of printing on the package.

Regarding claim 16, Ionescu discloses, the shipping package according to claim 12, but he fails to disclose the following limitations,
However Hattrup discloses, wherein the individual features are applied during production of the shipping package. (See Hattrup ¶394, “FIG. 30 illustrates one embodiment of systems and methods of the invention for printing individual QR codes on individual consumer packages after the packages are manufactured.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the printing QR codes on a during production as suggested by Hattrup to Ionescu’s package that has a QR code using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because it is an efficient and low cost way of printing on the package.

Regarding claim 17, Ionescu discloses, the shipping package according to claim 12, but he fails to disclose the following limitations,
However Hattrup discloses, wherein the individual features are detectable during production of the shipping package. (See Hattrup ¶375, “In one form, the manufacturing system 963 includes a camera 981 reading the individual QR codes at the time of package manufacture so the manufacturing parameters 955 and the material parameters 957 can be tied to the QR code of the package.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detection of the QR code during production as suggested by Hattrup to Ionescu’s QR codes on packages using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that he codes are printed correctly.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US Pub. No. 2013/0018726 A) in view of Gu (US Pub. No. 2015/0154568 A1).
Regarding claim 22, Ionescu discloses, the shipping package according to claim 20, but he fails to disclose the following limitations.
However Gu discloses, wherein a) a part of the individual features is intended for a recycling company; and b) the digital content of the part of the individual features is detectable by the recycling company. (See Gu ¶27, “A recycler can also have a computing device 112. The recycler can scan or obtain the data from the recycling container 108 using the computing device 112. As described above, the data can be retrieved by scanning the barcode 110 or from an RFID tag. The recycler can determine a consumer associated with the recycling container 108 based upon the data.”
Further see Gu ¶31,  “For example, the recycling container that is picked up can include a barcode. The barcode can contain data that is associated with a consumer. The recycler (212) can scan the barcode during the pickup of the recycling container. Using the barcode data, the consumer can be identified and a recycler credit can be awarded to the consumer.”
Further see Gu ¶40,  “In another implementation, the product identifiers 406 can be sent to an account separate from the consumer account 404. In this implementation, the consumer account 404 can assemble a list of purchased products by querying one or more remote computing devices that have recycling information associated with the consumer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the QR code for a recycler on a container as suggested by Gu to Ionescu’s QR codes on packages using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is so that a recycler can track what items a customer has recycled and provide credit to the them for it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662